 HEBREW REHABILITATION CENTERHebrew Rehabilitation Center for the Aged and Local877, International Union of Operating Engineers,AFL-CIO, Petitioner. Case 1-RC-14785June 17, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officers JosephGriffin, Robert D. McGrath, and Joseph C. Barry ofthe National Labor Relations Board. Thereafter, theRegional Director for Region I transferred the caseto the Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, having duly considered the HearingOfficers' rulings made at the hearing, finds that theyare free from prejudicial error. They are herebyaffirmed. Upon the entire record in this case, theBoard finds:1. Hebrew Rehabilitation Center for the Aged(hereinafter called the Employer or the Center) is ahealth care institution operating as a center for thecare of aged people. According to the stipulation ofthe parties, the Employer has a gross annual volumein excess of $250,000 a year and is engaged incommerce within the meaning of the Act. According-ly, we find it will effectuate the purposes of the Act toassert jurisdiction herein.2. The parties have stipulated and we find thatLocal 877, International Union of Operating Engi-neers, AFL-CIO (hereinafter called Petitioner), is alabor organization within the meaning of the Act.3. A question concerning representation existsregarding the representation of certain employees ofthe Employer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4. The Employer, a 725-bed facility consisting ofapproximately 25 departments, performs all of thefunctions that go with providing a home for over 700aged residents. There is no history of collectivebargaining for any of the Employer's employees.Petitioner seeks to represent a bargaining unitlimited to approximately 23 maintenance employeesin approximately 12 different job classifications inI The Jewish Hospital Association of Cincinnati d/b/a Jewish Hospital ofCincinnati, 223 NLRB 614 (1976).230 NLRB No. 35the maintenance department. Petitioner contendsthat the employees in the unit sought constitute areadily identifiable group based on skills, wages, etc.,thereby warranting separate representation.The Employer contends that the maintenancedepartment employees in the unit sought do notpossess a community of interest sufficiently separateand distinct from the service employees and thattherefore the only appropriate unit is an overallservice and maintenance unit. It contends that suchan overall unit is necessary because the Centerattempts to avoid the idea of institutionalization inproviding its residents a final home which requires acohesive homogeneous work force with greaterflexibility and mobility than may be present in ageneral acute hospital.In unit determinations, the Board has traditionallylooked to such factors as mutuality of interests inwages and hours; commonality of supervision; skillsand functions; frequency of contact with otheremployees; lack of interchange and functionalintegration; and area practice and patterns ofbargaining.' The congressional admonition againstproliferation of bargaining units in the health careindustry does not preclude the appropriateness of amaintenance unit.2Here, for the reasons set forthbelow, we find that the application of these tradition-al standards indicates that the maintenance employ-ees possess a sufficiently separate community ofinterest to justify their own unit.The maintenance department (also called theengineering and maintenance department) is headedby a departmental director who is accountable forthe separate budget of the maintenance department.Directly responsible to this director are supervisorsfor the firemen, the maintenance men, and theelevator operators. The supervisors, who possessconsiderable authority, not only hire but determinestarting pay.According to Respondent's records, the mainte-nance department consists of approximately 4firemen, 5 maintenance mechanics C-A, 6 mainte-nance mechanics C-B, I electrician C-A, oneelectrician C-B, I electrical safety specialist, I headpainter, I painter, I carpenter, I plumber, I plumb-er's helper, 10 elevator operators, and a leadmechanic classification which does not appear to befilled.The record establishes that the employees in themaintenance department, with the clear exception of2 Jewish Hospital of Cincinnati, supra, St. Francis Hospital-MedicalCenter, 223 NLRB 1451 (1976).255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe elevator operators, are more highly skilled thanthose in the larger service group.3According to theEmployer's job descriptions, the firemen, electri-cians, and plumber must all hold licenses. Althoughnot required, licenses are also held by one of themechanics; four or five employees who have pipefit-ter licenses; a head painter who has a rigger license,and two maintenance mechanics who have firemanlicenses. Even in seeking to hire weekend mainte-nance mechanics, the Employer requires experiencewith basic carpentry, electrical, and plumbing skillsand emphasizes in its advertisements that themaintenance mechanic position is "not a housekeep-ing position." Consistent with the Employer's highstandards for entry into the maintenance department(other than for elevator operators), there has beeninsignificant transfer between employees in the unitsought and those outside the unit.The employees in the unit sought are paid wagescommensurate with their higher skills and, accord-ingly, are concentrated in the upper pay gradesunlike the service employees who the Employercontends must be included in the unit.4They areheadquartered in a separate section of the buildingand wear distinct uniforms. Although, with theexception of the four firemen, they work throughoutthe Center, they do not work jointly with service andother Center employees. Instead, their contact, whichis generally limited to ascertaining what maintenancetask is required, is not sufficient to characterize theirpositions as being functionally or operationallyintegrated with those of other employees in theCenter.5The maintenance employees are supervised3 There is no evidence concerning employees in the housekeepingdepartment since all housekeeping functions are performed by employeesemployed by an independent contractor.4 The elevator operators, who are not alleged to possess superior skills,are among the lowest paid employees of the Employer.I Sinai Hospital of Delroil, Inc., 226 NLRB 425 (1976).only by maintenance department supervisors, whodo not supervise anyone outside their department.In our view, the requested employees constitute anappropriate maintenance unit.6In finding the unitsought appropriate, we rely particularly on themaintenance employees' lack of functional andoperational integration with other employees; theirgenerally higher skills and experience and corres-pondingly higher wage rates; and their supervisionby a separate supervisory hierarchy.7Although the elevator operators are also adminis-tratively classified in the maintenance department, itis clear that the elevator operators do not domaintenance work, do not possess maintenanceskills, do not receive similar wages, and do notexperience substantial contact or interchange withother maintenance employees. Therefore, we will notinclude the elevator operators in the maintenanceunit.In conclusion, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act: 8All maintenance department employees em-ployed by the Employer, excluding elevatoroperators, office clerical employees, guards, su-pervisors, and all other employees employed bythe Employer.[Direction of Election and Excelsior footnoteomitted from publication.]6 St. Francis Hospital. supra.' We note that the Employer subcontracts the entire housekeepingoperation to an independent contractor.8 It appears that there is a secretary in the maintenance departmentwhose unit placement is not clearly provided for. Accordingly, we directthat the secretary be permitted to vote by challenged ballot.256